DETAILED ACTION
Receipt of Arguments/Remarks filed on July 12 2022 is acknowledged. Claims 3, 5-7, 10, 12-14, 16 and 18-94 were/stand cancelled. Claims 1-2, 4, 8-9, 11, 15 and 17 were amended. Claims 1-2, 4, 8-9, 11, 15 and 17 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Information Disclosure Statement
The information disclosure statement filed February 2 2022, specifically NPL 11, 21, 26, 36 and 41 fails to comply with 37 CFR 1.98(b), which requires that each item of information in an IDS be identified properly. Each publication must have the date of publication supplied. The above identified items fail to provide a publication date. 
The information disclosure statement filed February 2 2022, specifically NPL 10, 34 and 35 fails to comply with 37 CFR 1.98(b), which requires that each item of information in an IDS be identified properly. Each publication must have the date of publication supplied. The above identified items fail to provide a publication date. 
The information disclosure statement filed February 2 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  FOR 2 was submitted but was not in English and there was no explanation of relevance. 
The information disclosure statement filed February 2 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  For 26 and 29 were not submitted.
The information disclosure statement (IDS) submitted on April 12 2022 and July 14 2022 was considered by the examiner.

Withdrawn Rejections
	The amendments filed July 12 2022 have overcome the rejection of claim 15-17 under statutory double patenting.  The instant claims have been amended such that the instant claims and the copending claims are not of the exact same scope. 

Modified Rejection Based on Amendments in the reply filed on July 12 2022
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 8-9, 11, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BioSpace (Online Article, 2018, cited in the Office action mailed on January 13 2022).  
The instant application claims a method of improving the quality of life or physical function of a patient  within 12 weeks, wherein the patient is afflicted with chronic kidney disease and metabolic acidosis, and the patient’s baseline serum bicarbonate value of ≤22 mEq/L, the method comprising oral administration of a pharmaceutical composition, which when administered to the patient, is capable of increasing and maintaining the patient's serum bicarbonate above 20 mEq/L for a period of at least twelve weeks, the pharmaceutical composition having the capacity to bind a target species selected from the group consisting of protons, strong acids, and conjugate bases of strong acids, wherein the pharmaceutical composition is TRC 101.
The instant application claims a method of improving the quality of life or physical function of a patient within 12 weeks, wherein the patient is afflicted with chronic kidney disease and metabolic acidosis, the method comprising oral administration of a pharmaceutical composition, which when administered to the patient, has: (a) the capacity to selectively bind a target species selected from the group consisting of protons, strong acids, and conjugate bases of strong acids; and (b) a target species binding capacity of at least 3 mEq/g in a Simulated Small Intestine Inorganic Buffer (SIB) assay, wherein the improvement in quality of life is statistically significant compared to a placebo control group for a period of at least twelve weeks as assessed by a Quality of Life (QoL) questionnaire, wherein the pharmaceutical composition is TRC 101.
The instant application claims a method of improving quality of life or physical functional of a patient within 12 weeks, wherein the patient is afflicted with metabolic acidosis disease, the method comprising administering to the patient a daily dose of a nonabsorbed crosslinked amine polymer, which daily dose when administered to the patient: (a) is sufficient to increase the patient's serum bicarbonate concentration by at least 1 mEq/L; (b) results in a 3Application Serial No. 16/829,607 Response to Restriction Requirement Dated: August 19, 2021 sustained serum bicarbonate increase of at least 1 mEq/L over a period of at least twelve weeks; and (c) is sufficient to improve the patient's quality of life compared to a placebo control group over the period, wherein the improvement in quality of life is statistically significant, wherein the nonabsorbed crosslinked amine polymer is TRC101.
The instant application claims a method of improving the physical function of a patient within 12 weeks, wherein the patient is afflicted with chronic kidney disease and metabolic acidosis, the method comprising oral administration of a pharmaceutical composition, which when administered to the patient, has: (a) the capacity to selectively bind a target species selected from the group consisting of protons, strong acids, and conjugate bases of strong acids; and (b) a target species binding capacity of at least 3 mEq/g in a Simulated Small Intestine Inorganic Buffer (SIB) assay, wherein the improvement in physical function is statistically significant compared to a placebo control group at least twelve weeks after initiation of treatment as assessed by the patient's answers to question 3 of the Kidney Disease Quality of Life Short Form (KDQOL-SF), wherein the pharmaceutical composition is TRC101.
The instant application claims a method of improving the physical function of a patient afflicted with 4Application Serial No. 16/829,607 Response to Restriction Requirement Dated: August 19, 2021 chronic kidney disease and an acid-base disorder, wherein the patient has a baseline serum bicarbonate value of ≤22 mEq/L, comprising orally administering to the patient an effective amount of TRC101 once daily for a period of time sufficient to statistically significantly increase the patient's physical function score based on answers to question 3 of the Kidney Disease Quality of Life Short Form (KDQOL-SF) compared to the patient's baseline physical function score.
The instant application claims a method of improving the physical function of a patient within 12 weeks, wherein the patient is afflicted with metabolic acidosis disease, the method comprising administering to the patient a daily dose of a nonabsorbed crosslinked amine polymer, which daily dose when administered to the patient: (a) is sufficient to increase the patient's serum bicarbonate concentration by at least 1 mEq/L; (b) results in a sustained serum bicarbonate increase of at least 1 mEq/L over a period of at least twelve weeks; and (c) is sufficient to improve the physical function score of the patient compared to a placebo control group at the end of the period, wherein the improvement in the physical function score is statistically significant, wherein the nonabsorbed crosslinked amine polymer is TRC101.
The instant application claims a method of improving physical function of a patient within 12 weeks, wherein the patient is afflicted with chronic kidney disease and metabolic acidosis, and the patients baseline serum bicarbonate value is ≤22 mEq/L, the method comprising oral administration of a pharmaceutical composition, which when administered to the patient is capable of increasing and maintaining the patient's serum bicarbonate above 20 mEq/L for a period of at least twelve weeks, the pharmaceutical composition having the capacity to bind a target species selected from the group consisting of protons, strong acids, and conjugate bases of strong acids, wherein the pharmaceutical composition is TRC 101.
The instant application claims a method of improving physical function of a patient within 12 weeks, wherein the patient is afflicted with chronic kidney disease and metabolic acidosis, the method comprising administering to the patient a daily dose of a nonabsorbed crosslinked amine polymer, which daily dose when administered to the patient: (a) is sufficient to increase the patient's serum bicarbonate concentration by at least 1 mEq/L; (b) results in a sustained serum bicarbonate increase of at least 1 mEq/L over a period of at least twelve weeks; and (c) is sufficient to slow the progression of kidney disease, wherein the nonabsorbed crosslinked amine polymer is TRC 101.
	BioSpace is a publication which states the announcement of positive pivotal phase 3 clinical trial results for TRC101 in CKD patients with metabolic acidosis.  CKD is chronic kidney disease.  It is taught that after 12 weeks of treatment about 60% of subjects in the TRC101 treatment group exhibited an increase in blood bicarbonate level of at least 4 mEq/L or achieved a blood bicarbonate level in the normal range of 22 to 29 mEq/L (third paragraph).  Two pre-specified exploratory endpoints of the pivotal phase 3 TRCA-301 trial assessed patient quality of life and improvement in muscle function.  The first endpoint examined the effect of treatment with TRC101 on self-reported responses to the physical functioning subpart of the kidney disease and quality of life short form survey (KDQOL-SF survey).  The second endpoint measured physical function.  Initial analyses showed a statistically significant positive difference in the TRC101-treated subjects compared with the placebo group (fourth paragraph).  The patients enrolled in the trial were stage 3b or 4 CKD patients with baseline blood bicarbonate levels between 12 mEq/L and 20 mEq/L.  The study drug dosing continued for 12 weeks once daily (TRCA-301 clinical trial design).  
	BioSpace teaches that this trial teaches administration of the same composition (TRC101) for the same period (once daily for 12 weeks) to the same patient population (patients with chronic kidney disease and metabolic acidosis with serum bicarbonate levels less than 22 mEq/L).  A statistically significant positive difference in quality of life is reported.  Thus, on this record, it is reasonable to conclude that the same patient is being administered the same active agent by the same mode of administration in the same amount in both the instant claims and the prior art reference. The fact that Applicant may have discovered yet another beneficial effect from the method set forth in the prior art does not mean that they are entitled to receive a patent on that method.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001).  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145. 
    Thus, BioSpace teaches, either expressly or inherently implied, each and every limitation of the instant claims.

Response to Arguments
Applicants’ arguments filed July 12 2022 have been fully considered but they are not persuasive. 
Applicants argue that the BioSpace article is not prior art in view of the 35 SUC 102(b)(1)(A) exception.  It is argued that the BioSpace article was funded by Tricida and released by Tricida.  It is argued that the clinical trial was reported in Lancet by ceratin of the co-inventors.  It is argued since BioSpace clearly attributes Tricida as its source, the article is not available as prior art.
The arguments of counsel are not sufficient to establish the 102(b)(1)(A) exception.  Situations where the record is clear is if the authorship of the disclosure only includes one or more joint inventors or the entire inventive entity of the application under examiner. Or the specification of the application identifies the disclosure has having been made by or having originated from one or more members of the inventive entity.  Neither prong is met.  Even the arguments indicate that “some” of the co-inventors are recited in the Lancet article.  This does not establish that the authorship of the disclosure only includes one or more joint inventors.     Thus, in order to make the record clear, Applicants must submit a 1.130(a) declaration.  See MPEP 717 and 2153.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 8-9, 11, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Klaerner et al. (WO 2017193064, cited on PTO Form 1449).
Applicant Claims
	The instant claims are set forth above.  
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Klaerner et al. is directed to compositions for and methods of treating acid-base disorders.  The individual afflicted with an acid-base disorder has a serum bicarbonate value of less than 22 mEq/l.  The method comprises oral administration of a daily dose of a pharmaceutical composition containing a nonabsorbable composition.  The oral administration increases the individual’s serum bicarbonate value from baseline to an increased serum bicarbonate value that exceeds the baseline serum bicarbonate value by at least 1 mEq/l and the treatment enables the increased serum bicarbonate value to be sustained over a prolonged period of at least one week, at least one month, at least two months, at least three months, at least six months or at least one year (claim 3).  In one embodiment the individual is treated with a daily dose for a period of at least three months (paragraph 0152).  The method increase the serum bicarbonate value to an increased serum value of at least 22 mEq/l but not in excess of 29 mEq/l (claim 8).  The individual being treated for chronic metabolic acidosis (claim 13).  Doses include 40 g/day, less than 25 g/day, less than 15 g/day or less than 10 g/day (claim 15).  Example 3 shows the administration of TRC101 to subjects with chronic kidney disease.  Figure 7 shows increase in mean SBC in all three TRC101 dose groups with a mean increase of about 3-4 mEq/L.  It is taught that one benefit of the invention is slowing of the progression of kidney disease and time to onset of lifelong renal replacement therapy or need for kidney transplants.  Both are associated with significant mortality, low quality of life and significant burden to health care systems (paragraph 0273).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Klaerner et al. teaches administration of TRC101 to the same patient population as instantly claimed, Klaerner et al. does not exemplify at least three months.  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to orally administer TRC101 daily to patients with chronic kidney disease and chronic metabolic acidosis in order to increase serum bicarbonate values.  One skilled in the art would have been motivated to administer TRC101 to this patient population as taught by Klaerner et al.  It would have been obvious to one of ordinary skill in the art to administer TRC101 over an effective period such as at least three months as Klaerner et al. teaches that the treatment enables the increased serum bicarbonate values to be sustained over this period and that in one embodiment the individual is treated over this period.  
	Regarding the baseline serum value and the increase or maintenance bicarbonate values, Klaerner et al. teaches those reading on the instant claims.  
	Regarding the claimed “wherein the improvement in quality of life is statistically significant compared to a placebo control group for a period of at least twelve weeks as assessed by a Quality of Life (QoL) questionnaire”  "A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim." Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1172 (Fed. Cir. 1993). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited."). Note MPEP 2111.04. In this case, claims 2, 9 and 11 use the term "wherein", rather than "whereby", but it is conclude that the terms should be treated the same…the wherein clause does not inform the artisan of how the "oral administration" steps are performed; rather, the wherein clause merely characterizes the results of those steps.  
Therefore, although the reference is silent about statistically significantly increase in KDQOL-SF, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001).  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.  On this record, it is reasonable to conclude that the same patient is being administered the same active agent by the same mode of administration in the same amount in both the instant claims and the prior art reference. The fact that Applicant may have discovered yet another beneficial effect from the method set forth in the prior art does not mean that they are entitled to receive a patent on that method.  The effective amounts taught in Klaerner et al. is the same as the instant specification (see paragraph 00207 of the instant specification).  The time frame of Klaerner et al. includes up to at least one year which overlaps with the claimed time frame.  Klaerner et al. even specifically recites at least three months which is the same as at least twelve weeks.  Thus as established the same patient (chronic kidney disease and metabolic acidosis) is administered the same drug (TRC101) in the same amount over the same time period.  

Response to Arguments
Applicants’ arguments filed July 12 2022 have been fully considered but they are not persuasive. 
Applicants argue that the rejection fails to make out a prima facie case of obviousness because the rejection does not identify any data in Klaerner with aspect to any drugs effect let alone the effect of TRC101 on quality of life or physical function of the patient.  It is argued that the rejection fails to identify wherein Klaerner there is any disclosure of any result.  
Regarding Applicants arguments, Applicant’s arguments rely on language solely recited in preamble recitations. When reading the preamble in the context of the entire claim, the recitation 12 weeks, improving physical function or quality of life is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
As indicated in the previous Office action and repeated above, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure. On this record, it is reasonable to conclude that the same patient is being administered the same active agent by the same mode of administration in the same amount in both the instant claims and the prior art reference. The fact that Applicant may have discovered yet another beneficial effect from the method set forth in the prior art does not mean that they are entitled to receive a patent on that method.  The effective amounts taught in Klaerner et al. is the same as the instant specification (see paragraph 00207 of the instant specification).  The time frame of Klaerner et al. includes up to at least one year which overlaps with the claimed time frame.  Klaerner et al. even specifically recites at least three months which is the same as at least twelve weeks.  Thus as established the same patient (chronic kidney disease and metabolic acidosis) is administered the same drug (TRC101) in the same amount over the same time period.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001).  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.  Therefore, the claims, even as amended do not establish how the instantly claimed administration step is performed in a manner different than the administration step taught in the prior art.  

	  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, 8-9, 11, 15 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-17, 23-33 60-68 and 70-86 of copending Application No. 17111141 (USPGPUB No. 20210106611). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.  
Copending ‘141 claims method of slowing the progression of kidney disease in a patient afflicted with chronic kidney disease and an acid-base disorder characterized by a baseline serum bicarbonate value of ≤22 mEq/L, the method comprising oral administration of a pharmaceutical composition capable of increasing and maintaining the patient's serum bicarbonate above 20 mEq/L for a period of at least twelve weeks, the pharmaceutical composition having the capacity to bind a target species selected from the group consisting of protons, strong acids, and conjugate bases of strong acids.  Claimed is a method of slowing the progression of kidney disease in a patient afflicted with chronic kidney disease and metabolic acidosis disease, the method comprising administering to the patient a daily dose of a nonabsorbed crosslinked amine polymer, which daily dose: (a) is sufficient to increase the patient's serum bicarbonate concentration by at least 1 mEq/L; (b) results in a sustained serum bicarbonate increase of at least 1 mEq/L over a period of at least twelve weeks; and (c) is sufficient to slow the progression of kidney disease.  TRC101 is specifically claimed. 
Therefore, the scopes of the copending claims and the instant application overlap and thus they are obvious variants of one another as both are directed to administration of the same compound to the same patient population in the same amount over the same time period.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4, 8-9, 11, 15 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7, 11, 21, 33, 43-52 and 55-62 of copending Application No. 16756735 (USPGPUB No. 20210187011) in view of Klaerner et al. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.  
Copending ‘735 claims a method of treating a patient afflicted with chronic kidney disease and an acid-base disorder characterized by a baseline serum bicarbonate value of less than 22 mEq/1, the method comprising oral administration of a pharmaceutical composition having the capacity to bind a target species to maintain the patient's serum bicarbonate within the range of 24 to 29 mEq/1, the target species being selected from the group consisting of protons, strong acids, and conjugate bases of strong acids.  As claimed the treatment maintains the patient's serum bicarbonate value to be sustained at a value greater than 24 mEq/1 but not greater than 29 mEq/1 for a period selected from the group of at least one week, at least one month, at least three months, at least six months, and at least one year. A nonabsorbable composition.
While copending ‘735 claims a nonabsorbable composition, copending ‘735 does not expressly claim TRC101.  However, this deficiency is cured by Klaerner et al.
Klaerner et al. teaches TRC101 is a non-absorbed free-flowing powder composed of low-swelling, spherical bead.  It is a highly crosslinked aliphatic amine polymer (paragraph 01136).  TRC101 is used in subject with chronic kidney disease and increases serum bicarbonate levels (example 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of copending ‘735 and Klaerner et al. and utilize TRC101 as the composition in the treatment method of copending ’735.  One skilled in the art would have been motivated to utilize this compound as it increases serum bicarbonate levels as required by the claims of copending ‘735.
Therefore, the scopes of the copending claims and the instant application overlap and thus they are obvious variants of one another as both are directed to administration of the same compound to the same patient population in the same amount over the same time period.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4, 8-9, 11, 15 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 66-82 of copending Application No. 16756721 (USPGPUB No. 20200289551) in view of Klaerner et al. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.  
Copending ‘721 claims a method of treating a patient with chronic kidney disease, wherein the patient has a serum bicarbonate value of at least 22 mEq/I prior to the treatment, wherein the method comprises oral administration of a proton-binding crosslinked amine polymer.  The proton-binding crosslinked amine polymer is a crosslinked aliphatic amine polymer that has been synthesized by first copolymerizing allylamine hydrochloride and N, N’-diallyl-1, 3-diaminopropane 3Application Serial No. 16/756,721 Office Action Dated: July 22, 2021 dihydrochloride to form a copolymer, followed by crosslinking the copolymer with 1 2- dichloroethane.
While copending ‘721 claims a nonabsorbable composition, copending ‘721 does not expressly claim TRC101.  However, this deficiency is cured by Klaerner et al.
Klaerner et al. teaches TRC101 is a non-absorbed free-flowing powder composed of low-swelling, spherical bead.  It is a highly crosslinked aliphatic amine polymer.  TRC101 is a highly crosslinked aliphatic amine polymer that is synthesized by first copolymerizing two monomers, allylamine hydrochloride and N, N’-diallyl-1, 3-diaminopropane (paragraph 01136).  TRC101 is used in subject with chronic kidney disease and increases serum bicarbonate levels (example 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of copending ‘721 and Klaerner et al. and utilize TRC101 as the composition in the treatment method of copending ’721.  One skilled in the art would have been motivated to utilize this compound as it is a polymer falling within the scope claimed known to treat kidney disease.
Therefore, the scopes of the copending claims and the instant application overlap and thus they are obvious variants of one another as both are directed to administration of the same compound to the same patient population in the same amount over the same time period.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed July 12 2022 are acknowledged.  The rejections are maintained since applicant has not made any substantive arguments traversing the rejection.


	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616